Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Each of the undersigned, the Chief Executive Officer and the Principal Financial Officer of Tidelands Bancshares, Inc. (the “Company”), certify that, to his knowledge on the date of this certification: 1. The quarterly report of the Company for the period ended September 30, 2014 as filed with the Securities and Exchange Commission on this date (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 12, 2014 By: /s/Thomas H. Lyles Thomas H. Lyles, President and Chief Executive Officer (Principal Executive Officer) Date: November 12, 2014 By: /s/ John D. Dalton John D. Dalton, Controller and Vice President (Principal Financial and Accounting Officer)
